Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered February 20, 2009 in a personal injury action. The order, insofar as appealed from, denied the motion of defendant Shannon M. Doyle for summary judgment.
It is hereby ordered that the order so appealed from is unanimously modified on the law by granting that part of the motion of defendant Shannon M. Doyle seeking summary judgment dismissing the fourth cause of action and dismissing that cause of action and as modified the order is affirmed without costs.
Same memorandum as in Progressive Halcyon Ins. Co. v Giacometti (72 AD3d 1503 [2010]). Present — Smith, J.P., Fahey, Carni, Lindley and Sconiers, JJ.